Citation Nr: 0928801
Decision Date: 07/31/09	Archive Date: 09/03/09

DOCKET NO. 03-20 276A                      DATE JUL 31 2009 

On appeal from the Department of Veterans Affairs Regional Office in Houston, Texas 

THE ISSUES 

1. Entitlement to service connection for muscle pain, claimed as due to undiagnosed illness. 

2. Entitlement to service connection for joint pain, claimed as due to undiagnosed illness. 

3. Entitlement to service connection for fatigue and sleep disturbance, claimed as due to undiagnosed illness and/or as secondary to service connected musculoskeletal disorders. 

4. Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as due to undiagnosed illness and/or as secondary to nonsteroidal inflammatory drugs (NSAIDS) prescribed as treatment for service connected musculoskeletal disorders. 

5. Entitlement to specially adapted housing allowance or special home adaptation grant. 

6. Entitlement to an automobile allowance or specially adapted equipment. 

REPRESENTATION 

Appellant represented by: National Veterans Organization of America, Inc. 

ATTORNEY FOR THE BOARD 

T. Stephen Eckerman, Counsel 

INTRODUCTION 

The Veteran served on active duty from January 1975 to December 1995. 

This case comes before the Board of Veterans' Appeals on appeal from adverse rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In May 2008, the Board remanded the claims for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 

REMAND 

In a VCAA notification letter, dated in July 2008, the AMC notified the Veteran that it was working on his appeal, and that he should submit any relevant medical evidence that he could obtain within 60 days. 

- 2 - 

In a letter, received in August 2008, the Veteran essentially stated that he was receiving relevant treatment from civilian doctors, and that he was unsure of the procedure for getting these reports forwarded to VA. 

Simply stated, the VA wants all private medical records. 

No private treatment reports are of record. On Remand, the ROI AMC must attempt to obtain all relevant treatment reports from all identified private health care providers who possess additional records pertinent to the Veteran's claims. See 38 C.F.R. § 3.159(c)(1) (2008). 

Accordingly, the case is REMANDED for the following action: 

1. The RO/AMC should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all private health care providers who may possess any additional records pertinent to his claims. With any necessary authorization from the Veteran, the RO should attempt to obtain and associate with the claims files any medical records identified by the Veteran which have not been secured previously. 

2. If the ROI AMC is unsuccessful in obtaining any medical records identified by the Veteran, it should inform him of this and ask that he provide a copy of the outstanding medical records. 

3. The RO/AMC should then readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand. If any of the decisions remains adverse to the Veteran, he and his representative should be furnished a Supplemental 

- 3  

Statement of the Case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 
 
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2008). 

- 4 - 




